                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 03, 2020
                       UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

KRISTIN KING,                §
                             §
      Plaintiff,             §
VS.                          §                 CIVIL ACTION NO. 4:18-CV-02245
                             §
KELSEY-SEYBOLD MEDICAL       §
GROUP, PLLC                  §
and                          §
KS MANAGEMENT SERVICES, LLC, §
                             §
      Defendants.            §


      ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                 HELD ON May 21, 2020 at 9:30 AM

       Appearances:       Ahad Saeed Khan
                          Juliann Hale Panagos
                          Kimberly Stuart
                          (Court Reporter: L. Smith)

The following rulings were made:

       Pursuant to phone conference conducted this day, this case is set for jury trial

August 10, 2020, with jury selection to commence at 1:30 p.m. In the interim, the

Court ORDERS the parties to mediate this case to a mediator of their choosing on or

before the Court’s Magistrate Judge, Dena Palermo on or before July 20, 2020.

       In the event the case does not settle, the plaintiff and defense counsel are

ORDERED to confer and file a Proposed Joint Pretrial Order that includes all

motions, and related documents on or before August 3, 2020.



1/2
      No further pretrial conference(s) will be conducted.

      It is so ORDERED.

      SIGNED on this 21st day of May, 2020.



                                          __________________________________
                                          _
                                          Kenneth M. Hoyt
                                          United States District Judge




2/2
